IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 98-40723
                           Summary Calendar



ARTHUR J. THOMPSON, JR.,

                                           Plaintiff-Appellant,

versus

DAN MORALES, Attorney General; JOHN S. APPLEMAN; GEORGE W.
BUSH, JR.; WAYNE SCOTT, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, INSTITUTIONAL DIVISION; JOHN DOE,

                                           Defendants-Appellees.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:96-CV-770
                        - - - - - - - - - -

                           February 15, 1999

Before DAVIS, DUHE’, and PARKER, Circuit Judges.

PER CURIAM:*

     Arthur J. Thompson, Jr. (#539504), a state prisoner, has

appealed the district court’s order dismissing his civil rights

action as frivolous.   An in forma pauperis complaint may be

dismissed as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i)

if it has no arguable basis in law or in fact.     Siglar v.

Hightower, 112 F.3d 191, 193 (5th Cir. 1997); see Denton v.

Hernandez, 504 U.S. 25, 32-33 (1992).    Section 1915(e)(2)(B)(i)

dismissals are reviewed for abuse of discretion.     Siglar, 112

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 98-40723
                                -2-

F.3d at 193.

     To prevail on a denial-of-access-to-the-courts claim, the

claimant must show he was prejudiced by the alleged violation.

Henthorn v. Swinson, 955 F.2d 351, 354 (5th Cir. 1992).    The

district court concluded that Thompson had failed to show that he

had been prejudiced.   Although Thompson argues that he should

have been permitted to amend his complaint to show prejudice,

Thompson has failed to state in his brief what he would have

alleged in an amended complaint.

     Thompson argues that his complaint should not have been

dismissed as frivolous because there unresolved disputed issues

of material fact.   Thompson does not identify those unresolved

issues.

     Thompson complains that he should have been permitted to

have free use of indigent legal supplies and services.    Thompson

does not argue that he was harmed because he did not have access

to such supplies and services.

     The district court did not abuse its discretion in

dismissing the complaint as frivolous.    The appeal is frivolous

and is DISMISSED.   See Howard v. King, 707 F.2d 215, 219-20 (5th

Cir. 1983); 5th Cir. R. 42.2.    Thompson is cautioned that any

future frivolous appeals or pleadings filed by him or on his

behalf will invite the imposition of a sanction.    Thompson should

therefore review any pending appeals to ensure that they do not

raise arguments that are frivolous.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.